Citation Nr: 1743189	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  15-46 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a disability of the right knee, to include the aggravation of a pre-existing disorder classified as an internal derangement of the right knee. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from September 1951 to November 1954. 

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from an August 2014 rating determinations of the Department of Veterans Affairs (VA) Regional Office (RO), located in Houston, Texas. 

Regrettably, the claim must be returned to the agency of original jurisdiction (AOJ) for additional action.  VA will notify the Veteran if further action is required. 


REMAND

The Veteran has come before the VA asking that service connection be granted for a right knee disability.  He has averred that his pre-existing knee disability, classified as internal derangement of the knee, was aggravated by his military service.  He further contends that since his discharge from the Marine Corps, he has continued to experience symptoms caused by his right knee condition.  It has also been said by the Veteran that he has received treatment for the knee disorder and that he currently suffers from a current knee disorder.  

The record reveals that the Veteran has not undergone a VA examination or review of his records with respect to the right knee disorder.  VA has a duty to develop the Veteran's claims prior to the issuance of a decision on the merits of the claim.  This duty includes the duty to obtain a medical examination or opinion when such examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014).  As such, the Board believes that a thorough and contemporaneous medical examination that takes into account the records of prior medical treatment (the complete claims folder) and the statements provided by the Veteran concerning continuous knee symptoms so that the disability evaluation will be a fully informed one should be accomplished.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding the Board is prohibited from relying on its own unsubstantiated medical judgment in the resolution of claims).  Based upon the evidentiary record in the instant case and in light of the applicable provisions of the Veterans Claims Assistance Act of 2000 (VCAA), it is the Board's opinion that such an examination should be afforded the Veteran before the Board issues a determination on the merits of his claim.

Finally, as the case is being remanded, the Veteran should be provided with an opportunity to submit or identify any additional medical documentation that would be relevant to this appeal, to include any government and private records and any other records that might be relevant to the issues now on appeal.

The actions identified herein are consistent with the duties imposed by the Veterans Claim Assistance Act of 2000 (VCAA).  However, identification of specific action requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  Therefore, to ensure that VA has met its duty to assist the claimant in developing the facts pertinent to the claims, the case is remanded to the AOJ for the following development:

1.  The AOJ should obtain any outstanding treatment records (government and private) of the Veteran concerning any treatment or complaints involving the right knee dated from November 1954 to the present.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, the AOJ should issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and he should be allowed the opportunity to provide such records, as provided in 38 C.F.R. § 3.159(e) (2016).

2.  The AOJ should schedule the Veteran for the appropriate examinations in order to determine whether the Veteran now suffers from a disability of the right knee.  The examiner should be given a copy of this remand and the Veteran's entire claims folder to include the records obtained as a result of this remand.  The examiner should be requested to review the claims folder and state that this has been accomplished.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

The examiner should express an opinion as to whether the Veteran now suffers from a disability of the right knee, and if he does, the examiner should also opine as to whether the current disability at least as likely is etiologically related to the Veteran's military service or any incidents therein.  

For purposes of this examination, while the Veteran was noted to have a history of right knee symptoms prior to service, no knee disorder was observed at the time of his examination.  Therefore, his knee is presumed to have been in sound condition when he entered service.  If further testing or examination by other specialists is determined to be warranted in order to evaluate the specific condition at issue, such testing or examination is to be accomplished prior to completion of the examination report.

If the examiner is unable to rendering an opinion without resorting to speculation, the examiner should provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  

The results proffered by the examiner must reference the complete claims folders and any inconsistent past diagnoses given.  Finally, it is requested that the results be typed and included in the claims folder for review.

3.  Thereafter, the AOJ should readjudicate the issue pending on appeal.  If any benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC) regarding the issue now on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.

The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




